    Case 3:20-cv-00060-DHB-BKE Document 5 Filed 09/11/20 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             DUBLIN DIVISION


WILLIE MOORE and MARTHA MOORE,           *
                                         *
        Plaintiffs,                      *
                                         *
        v.                               *
                                         *         CV 320-060
BRANDON CRAWFORD, COWBOY USA             *
EXPEDITED SERVICES, LLC,                 *
EMPLOYERS MUTUAL CASUALTY                *
COMPANY, and JOHN DOES 1-10,             *
                                         *
        Defendants.                      *



                                   O R D E R



        The captioned case was inadvertently opened in the wrong

division of the Southern District of Georgia.             Plaintiffs’ counsel

intended the Complaint to be filed in the Augusta Division, which

appears      appropriate   since   the       subject   accident   occurred   in

McDuffie County, which lies within the Augusta Division.                 (See

Compl., Doc. No. 1.)       Accordingly, the case is hereby TRANSFERRED

to the Augusta Division and is assigned Civil Action Number 1:20-

CV-132.

        ORDER ENTERED at Augusta, Georgia this 11th day of September,

2020.



                                              ____________________________
                                              UNITED STATES DISTRICT JUDGE
